DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a high-pressure sealing apparatus that is mounted on an annular groove provided in at least one of two members of an outer member and an inner member to seal an annular gap between the two members having the details, as set forth in claims that include elements such as a seal ring that is mounted on a high-pressure side within the annular groove; and a back-up ring that is mounted closer to a low-pressure side than the seal ring within the annular groove and is made of a material harder than the seal ring, wherein, in the back-up ring, an annular concave surface part having a V- shaped sectional shape serving as a valley toward the high-pressure side is formed on a surface part on a side that faces the seal ring, and an annular convex surface part having a V-shaped sectional shape having a peak portion protruding toward the low-pressure side is formed on a surface part opposite to the side that faces the seal ring, only the peak portion of the annular convex surface part is in contact with the annular groove, wherein, with a high pressure being applied from the high-pressure side, the back-up ring is deformed such that V-shaped angles of the annular concave surface part and the annular convex surface part are increased as the annular concave surface part is pressed against the seal ring as a fulcrum at the peak portion of the annular convex surface part, and is brought into close contact with the outer member and the inner member, and wherein the annular convex surface part maintains a V shape in the close contact state.  Relevant references, such as Campbell (US 3,132,869) disclose a high-pressure sealing apparatus (as seen in Figs. 1-4, which Examiner notes is considered a high-pressure sealing apparatus as it would be capable of sealing under a variety pressures some higher than others, as applicant has not claimed a specific pressure range, and as the device of Campbell is the same as the claimed device and therefore capable of the same intended uses) that is mounted on an annular groove (at 5 as seen in Fig. 2) provided in at least one (i.e. provided in 11) of two members (i.e. 11 and 13) of an outer member (11) and an inner member (13) to seal an annular gap between the two members (as seen in Figs. 1-2 the gap therebetween that the seal comprising 50, 35, and 35’ is in), the sealing apparatus comprising: a seal ring (50) that is mounted on a high-pressure side (e.g. the left hand side in Figs. 1-4 as described in column 4 lines 28-35, etc.) within the annular groove (as seen in Figs. 1-4); and a back-up ring (e.g. 35’) that is mounted closer to a low-pressure side (e.g. the right hand side in Figs. 1-4, which per the description in column 4 lines 28-35, etc. must be a lower pressure side) than the seal ring within the annular groove (as seen in Figs. 1-4) and is made of a material harder than the seal ring (as disclosed in column 3 lines 68-71, etc.), wherein, in the back-up ring, an annular concave surface part (as labeled in Examiner annotated Fig. 3 below) having a V-shaped sectional shape (as seen in Figs. 1-4) serving as a valley toward the high-pressure side (as seen in Figs. 1-4 as it faces a direction that high pressure can come from and is a valley) is formed on a surface part on a side that faces the seal ring (as seen in Figs. 1-4), and an annular convex surface part (as labeled in Examiner annotated Fig. 3 below) having a V-shaped sectional shape (as seen in figs. 1-4) serving as a peak toward the low-pressure side (as seen in Figs. 1-4 as it faces a direction that can have lower pressure and is a peak) is formed on a surface part opposite to the side that faces the seal ring (as seen in Figs. 1-4), and wherein, with a high pressure being applied from the high-pressure side, the back-up ring is deformed such that V-shaped angles of the annular concave surface part and the annular convex surface part are increased as the annular concave surface part is pressed against the seal ring, and is brought into close contact with the outer member and the inner member (Examiner notes that this is interpreted as an intended use limitation/capability of the sealing apparatus, and as the device of Campbell is made of deformable materials (see column 3 lines 23-31, 68-71, etc. disclosing known deformable polymers and elastomers) is it capable of the claimed use/capabilities), but fail to disclose only the peak portion of the annular convex surface part is in contact with the annular groove, a fulcrum at the peak portion of the annular convex surface part, and the annular convex surface part maintains a V-shape in the close contact state (i.e. when fully deformed).
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675